                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  DANIEL M. DURAM,
                                                    CV 19-33-M-DLC-JCL
                        Plaintiff,

  vs.                                                ORDER

  BIG SKY FAMILY MEDICINE, and
  JONATHAN ANDERSON, M.D.,

                        Defendants.

I. In Forma Pauperis Application

        Plaintiff Daniel Duram, appearing pro se, filed an application requesting

leave to proceed in forma pauperis. He submitted a declaration that makes the

showing required by 28 U.S.C. § 1915(a). Because it appears he lacks sufficient

funds to prosecute this action IT IS HEREBY ORDERED that Duram’s

application is GRANTED. This action may proceed without prepayment of the

filing fee, and the Clerk of Court is directed to file Duram’s lodged Complaint as

of the filing date of his request to proceed in forma pauperis.

        The federal statute under which leave to proceed in forma pauperis is

permitted — 28 U.S.C. § 1915 — also requires the Court to conduct a preliminary




                                           1
screening of the allegations set forth in the litigant’s pleading. The applicable

provisions of section 1915(e)(2) state as follows:

      (2) Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court determines
      that–

             (A) the allegation of poverty is untrue; or

             (B) the action or appeal–

                    (i) is frivolous or malicious;

                    (ii) fails to state a claim on which relief may be granted; or

                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.

28 U.S.C. § 1915(e)(2).

      The Court will review Duram’s pleading to consider whether this action can

survive dismissal under the provisions of section 1915(e)(2), or any other provision

of law. See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138, 1142 (9th Cir. 2005).

II. Background

      On May 17, 2017, Duram sought medical care at Big Sky Family Medicine

in Kalispell, Montana for what he states was a heart attack. He had to wait for an

hour and a half before he saw Dr. Jonathan Anderson. He told Dr. Anderson he

was experiencing severe chest pain and that he was having a heart attack.


                                           2
According to Duram, Dr. Anderson did not believe Duram was having a heart

attack or that he was in pain, and Dr. Anderson did not conduct any medical tests

on Duram. Instead, Dr. Anderson believed Duram was seeking to obtain pain

medicine for unlawful purposes. After 30 minutes Duram convinced Dr. Anderson

to prescribe pain medicine. But Duram alleges the delay in treatment from Dr.

Anderson caused permanent damage to Duram’s health. He asserts Defendants are

liable for medical malpractice and the infliction of emotional distress. The claims

are cognizable under Montana law.

III. Discussion

      Because Duram is proceeding pro se the Court must construe his pleading

liberally, and the pleading is held “to less stringent standards than formal pleadings

drafted by lawyers[.]” Haines v. Kerner, 404 U.S. 519, 520 (1972). See also

Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989). In view of the required liberal

construction,

      a district court should grant leave to amend even if no request to amend the
      pleading was made, unless it determines that the pleading could not possibly
      be cured by the allegation of other facts.

Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (emphasis added) (quoting

Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).




                                          3
      For the reasons discussed, even with liberal construction of Duram’s

allegations the Court concludes it does not have jurisdiction over his claims. Thus,

his pleading is subject to dismissal.

      In federal court, a plaintiff’s pleading must set forth sufficient allegations to

invoke the jurisdiction of the court. Fed. R. Civ. P. 8(a)(1).1

      Federal courts are courts of limited jurisdiction. They possess only that
      power authorized by Constitution and statute[.]... It is to be presumed that a
      cause lies outside this limited jurisdiction,... and the burden of establishing
      the contrary rests upon the party asserting jurisdiction[.]

Kokkonen v. Guardian Life Ins. of America, 511 U.S. 375, 377 (1994) (citations

omitted). A plaintiff bears the burden to establish jurisdiction. Farmers Ins. Ex. v.

Portage La Prairie Mut. Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990). Absent

jurisdiction, a case is subject to dismissal. Fed. R. Civ. P. 12(h)(3).

      Furthermore, the federal courts are obligated to independently examine their

own jurisdiction. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). And a

district court may dismiss an action sua sponte whenever it appears that

jurisdiction is lacking. Fed. R. Civ. P. 12(h)(3); Fiedler v. Clark, 714 F.2d 77, 78-9

(9th Cir. 1983).



1
 Pro se litigants are “bound by the rules of procedure.” Ghazali v. Moran, 46 F.3d
52, 54 (9th Cir. 1995).

                                           4
       A federal court’s jurisdiction is generally limited to cases involving diversity

of citizenship (28 U.S.C. § 1332), a federal question (28 U.S.C. § 1331), or cases

in which the United States is a party (28 U.S.C. §§ 1345 and 1346). Sections 1345

and 1346 are not applicable in this case because the United States is not a party to

this action.

       Federal question jurisdiction requires that a plaintiff’s civil action must arise

“under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

As pled, Duram’s complaint fails to set forth any basis for federal question

jurisdiction under 28 U.S.C. § 1331. Duram’s complaint does not expressly plead

any cause of action arising under any specific provision of the United States

Constitution, or the laws or treaties of the United States. And the Court finds that

his medical negligence and tort claims do not invoke any provision of federal law

that would provide a jurisdictional basis on which this Court could act.

       Alternatively, the district courts have jurisdiction over “civil actions where

the matter in controversy exceeds the sum or value of $75,000[,]” and the civil

action is between citizens of different States. 28 U.S.C. § 1332(a); Geographic

Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).

Diversity jurisdiction requires complete diversity of citizenship between the

plaintiff and each defendant. Williams v. United Airlines, Inc., 500 F.3d 1019, 1025

                                           5
(9th Cir. 2007) (citing Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S.

546, 553 (2005)). The plaintiff must be a citizen of a different state than each of

the defendants, and a plaintiff must affirmatively allege the citizenship of each

party to the action. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir.

2001) and Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

      Here, although Duram’s allegations in his complaint assert he is entitled to

compensation well in excess of the $75,000 threshold, his allegations do not reflect

that his citizenship is different than that of each Defendant. He resides in an

apartment in Kalispell, Montana suggesting he may be a citizen of Montana. (Doc.

2 at 3.) And he lists a business address for each Defendant that is in Kalispell,

Montana. (Id.) Therefore, Duram’s complaint fails to affirmatively set forth facts

to establish that diversity of citizenship exists between he and each Defendant.

IV. Conclusion

      Based on the foregoing, the Court finds Duram has failed to plead any

factual or legal basis for this Court’s jurisdiction over his claims. And as presently

pled, Duram’s complaint is subject to dismissal.

      But in view of Duram’s pro se status, and the lack of precise allegations as

to each party’s citizenship, the Court cannot assume all parties are citizens of

Montana. It is at least plausible that despite Duram’s residence in Kalispell,

                                           6
Montana, he could be a “citizen” of another state. See Jeffcott v. Donovan, 135

F.2d 213, 214 (9th Cir. 1943) (holding that diversity of citizenship jurisdiction is

dependent upon the parties’ citizenship, not their residence, and “citizen” and

“resident” are not synonymous). Thus, the Court will afford Duram an opportunity

to amend his pleading to affirmatively state the jurisdictional basis for this action.

      Accordingly, IT IS HEREBY ORDERED that on or before March 21,

2019, Duram shall file an amended complaint. Duram is cautioned that pursuant to

to Fed. R. Civ. P. 8(a), his amended complaint shall set forth a short and plain

statement of (1) his claims against each individual defendant showing that he is

entitled to relief, and (2) the grounds for this Court’s jurisdiction over this action.

      At all times during the pendency of this action, Duram shall immediately

advise the Court of any change of address and its effective date. Such notice shall

be captioned “NOTICE OF CHANGE OF ADDRESS.” Failure to file a NOTICE

OF CHANGE OF ADDRESS may result in the dismissal of the action for failure

to prosecute pursuant to Fed. R. Civ. P. 41(b).

      And Duram is advised that his failure to prosecute this action, to comply

with the Court’s orders, or to comply with the Federal Rules of Civil Procedure

may also result in a recommendation that this case be dismissed with prejudice

pursuant to Fed. R. Civ. P. 41(b). The Court may dismiss this case under Rule

                                            7
41(b) sua sponte under certain circumstances. See, e.g., Link v. Wabash Railroad

Co., 370 U.S. 626, 633 (1962); Hells Canyon Preservation Council v. United

States Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005).

      DATED this 21st day of February, 2019.



                                       _____________________________
                                       Jeremiah C. Lynch
                                       United States Magistrate Judge




                                          8
